Citation Nr: 1035731	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the VA RO dated in 
April 2007.  

In April 2009, the Board issued a decision that, inter alia, 
denied the Veteran's claim of service connection.  The Veteran, 
in turn, appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In May 2010, the Court granted the parties' Joint Motion for 
Remand (Joint Motion), vacating the Board's decision as to the 
issues of service connection for PTSD, and remanding the claim to 
the Board for further proceedings consistent with the Joint 
Motion.  

Of preliminary importance, the Board is cognizant of the recent 
decision of the Court, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim of service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record (in 
that case, diagnoses of anxiety disorder and schizoid disorder).  

In light of Clemons, and based on the medical evidence of record, 
the Board has recharacterized the Veteran's claim as one of 
service connection for an innocently acquired psychiatric 
disorder, to include PTSD.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Of preliminary importance, a statement from the Veteran, received 
in March 2006, indicates that the Veteran wished to appear 
personally for a hearing with the Board at the RO and give 
testimony concerning his claim of service connection for an 
innocently acquired psychiatric disorder, to include PTSD.  

Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  

The Veteran has not been afforded a hearing or otherwise 
indicated that he wishes to cancel this request.  Therefore, the 
RO should confirm that the Veteran still desires a Travel Board 
hearing, and if so, must be afforded one before the claim can be 
adjudicated.  38 C.F.R. § 20.700(a) (2009).  

Notably, the Veteran is seeking service connection for a 
psychiatric disorder to include PTSD, and contends that he has a 
current diagnosis of PTSD as a result of various combat-related, 
in-service stressors.  

Specifically, he asserts that, while stationed at Da Nang in the 
Republic of Vietnam from January 31, 1971 to May 31, 1971, he 
served with the Military Police, and came under enemy fire 
numerous times and witnessed death and serious injury to fellow 
comrades and others while guarding an ammunition dump.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a 
medical diagnosis of the disorder.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  

Participation in combat, a determination that is to be made on a 
case-by-case basis, requires that a Veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. 
App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 
264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.304(f)(1) (2009); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).   

Under the legal authority in effect at the time of the Veteran's 
claim, if the alleged stressor was not combat related, then the 
Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-
290 (1994).  

The Board notes, however, that on July 13, 2010, VA published a 
final rule that amended its adjudication regulation governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims appealed before July 13, 2010, but not yet decided by the 
Board.  

The revisions add to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish the occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
38 C.F.R. § 3.304(f) previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to establish 
the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to 
accept the statements of Veterans who are former prisoners-of-
war, as well as those with an in-service diagnosis of PTSD, as 
sufficient to establish occurrence of an in-service stressor if 
such statements are consistent with the places, types, and 
circumstances of service.  

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The new regulatory provision 
requires that a VA psychiatrist or psychologist, or contract 
equivalent, must confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD; that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service; and that the Veteran's symptoms are related to 
the claimed stressor.  The amendment has no impact on PTSD claims 
that arise out of in-service diagnoses of PTSD, or PTSD stressors 
experienced during combat, internment as a prisoner-of-war, or as 
the result of personal assault.  

Service records confirm that the Veteran had service in the 
Republic of Vietnam from February 1, 1971 to May 31, 1971, that 
he was assigned to the Headquarters and Services Battalion, 1st 
Force Service Regiment /Force Logistics Command as a security 
guard and sentry, and that during that time he "participated in 
operations against Communist aggression while serving in the 
Republic of Vietnam."  

The Board notes that the Veteran submitted a statement in October 
2006 that reflects accounts of his involvement in combat 
situations, to include almost nightly small arms, mortar, and 
rocket attacks.  Additionally, the statement indicates that a 
January 1992 statement from the US Army and Joint Services 
Environmental Support Group confirms an attack on a petroleum 
storage facility in Da Nang in April 1971 resulting in the 
destruction of a petroleum storage point tank and a large fire.  
The statement reflects that the Veteran claims that he arrived in 
Vietnam in May 1971, approximately 21 days after the attack.  The 
statement also reveals that the January 1992 statement also 
showed storage facilities were located at Chu Lai in 1971; 
however, there was no documentation that the petroleum storage 
point at Chu Lai or Da Nang were sabotaged in August 1971.  

Furthermore, the Veteran was awarded the following medals and 
campaign ribbons for his honorable service: the National Defense 
Service Medal, and the Vietnamese Service Medal with 1 star.  

The Board notes, however, that he was not awarded any medal or 
decoration that clearly indicates combat status and evidence of 
participation in a campaign does not, in itself, establish that a 
veteran engaged in combat because those terms ordinarily may 
encompass both combat and non-combat activities.  VAOPGCPREC 12-
99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  

Significantly, the Veteran's VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in September 
2004, indicates that the Veteran claims to have had service with 
the National Guard from June 1972 to May 1982 or 1983; however, 
no attempt to obtain these service medical or personnel records 
for that period of time has been made.  

The duty to assist requires VA to "make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain."  38 U.S.C. § 5103A(b)(1); see Loving v. Nicholson, 19 
Vet. App. 96, 102 (2005).  

Moreover, in March 2010 the RO received a formal finding of a 
lack of information required to corroborate stressor(s) 
associated with a claim for service connection for PTSD from the 
RO that was dated in April 2007.  The Board notes that this 
report was not associated with the claims file at the time of the 
April 2009 Board decision.  

The report indicated that the information required to corroborate 
the stressful events allegedly incurred by the Veteran was 
insufficient to send to the U.S. Army and Joint Service Records 
Research Center (JSRRC), and/or was insufficient to allow for 
meaningful research of the Marines Research Center (MRC) and/or 
the National Archives and Records Administration (NARA).  

However, the Board finds that the Veteran has submitted 
information to verify the alleged stressors through the JSRRC, 
MRC, and/or NARA. In particular, the Veteran has identified the 
nature of his stressor as coming under enemy fire numerous times, 
and specifically identified one incident that he presumably 
experienced as being attacked while at the storage facility in 
April 1971.  

Further, the Veteran identified his unit in the Marine Corps, and 
identified the geographic location of his stressor as Da Nang, 
Vietnam.  As an attempt has not yet been made to corroborate the 
alleged stressor incidents that took place by contacting the 
JSRRC, MRC, and/or NARA, the Board finds that this should be done 
on remand.  

In specific regard to stressor verification, VA is obligated to 
obtain relevant records pertaining to a veteran's active service 
that are held or maintained by a government entity, if the 
Veteran has furnished sufficient information to locate those 
records.  Cohen v. Brown, 10 Vet. App. 128, 148-50 (1997); 38 
U.S.C.A. § 5103A(b)(3)(c)(1).  

To this end, VA has a duty to assist the Veteran in obtaining any 
outstanding National Guard records, as well as to provide a 
summary of his stressor statement to the JSRRC, MRC, and/or NARA, 
and ask them to attempt to verify the alleged stressors.  
38 U.S.C.A. §  5103A(b) (West 2002).  However, the Veteran also 
must detailed specific information about his claimed stressors 
(to include more exact time frames during which these claimed 
stressors occurred) to facilitate verification process.  

Significantly, private treatment records generally reflect 
treatment for PTSD.  Specifically, a private treatment record, 
dated in January 2005, reflects a diagnosis of chronic PTSD 
related to combat in Vietnam.  

As the Veteran has a current diagnosis of PTSD that has been 
related to his combat in Vietnam, the Board finds that if the 
claimed stressor incident is verified then the Veteran should be 
scheduled for a VA psychiatric examination to determine if he 
currently suffers from a psychiatric disability, to include PTSD, 
based on such verified stressor.  See 38 U.S.C.A. § 5103A (d); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in denial 
of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member. Id.  If the Veteran fails to report for the scheduled 
examination, the RO must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.  

The Board reminds the Veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) 
(2009); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He is advised that he has an obligation to assist VA in the 
development of his claims, and that failure to do so may result 
in an adverse decision.  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 C.F.R. § 3.159 (2009).  However, identification 
of specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also 
undertake any other development or notification action deemed 
warranted by VCAA prior to readjudicating the claim on appeal.  
The RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should confirm that the Veteran 
still desires a Travel Board hearing, and if 
so, should schedule the Veteran for a hearing 
to be held at the RO before a Veterans Law 
Judge at the earliest available opportunity.  
The RO should notify the Veteran of the date 
and time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2009).  Any other 
indicated development should be undertaken.  

2.  The RO should identify and list any 
periods of active duty and all periods of 
active duty for training for the Veteran's 
service with the National Guard, and should 
specifically seek to obtain any outstanding 
service personnel and/or treatment records 
from the National Guard for the period dated 
from June 1972 to May 1983.  

3.  The RO should take appropriate steps to 
send the Veteran and his representative a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
signed authorization, to enable it to obtain 
any additional evidence pertaining to the 
claim on appeal.  Specifically, the RO should 
seek to obtain any and all outstanding 
treatment records and associate those records 
with the claims folder.  

4.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
additional information or other specific 
details concerning the specific circumstances 
of any claimed service stressor.  This 
additional information should include any 
names or unit designations, dates and 
locations concerning the alleged stressor 
incidents.  The Veteran also should be 
informed that he may provide other evidence 
to support his assertions.  

5.  The RO, after waiting an appropriate time 
period for the Veteran to respond, should 
prepare of a summary of his claimed 
stressors.  The RO should then undertake all 
indicated steps in order to attempt to verify 
the events.  

6.  Thereafter, the RO should arrange for the 
Veteran to undergo a VA examination to 
determine the nature and likely etiology of 
any current acquired psychiatric pathology, 
to include PTSD.  

The examiner should offer an opinion, 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any innocently acquired 
psychiatric disability had its onset during 
service or otherwise is due to an event or 
incident of the Veteran's period of active 
service.  If a diagnosis of PTSD is made, the 
examiner must also determine if the Veteran's 
claimed stressor is related to the Veteran's 
fear of in-service hostile military or 
terrorist activity.  

The entire claims file, to include a complete 
copy of this REMAND, must be provided to any 
physician designated to examine the Veteran, 
and the examination reports should reflect 
consideration of the Veteran's documented 
medical history and assertions. All indicated 
tests and studies should be accomplished 
(with all findings made available to the 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail.  

If the Veteran fails, without good cause, to 
report to the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  

7.  After associating all available records 
with the claims folder, and undertaking any 
further development deemed warranted by a 
complete review of the record, the RO should 
readjudicate the Veteran's claim of service 
connection, in light of all the evidence of 
record and legal authority, and considering 
all pertinent theories of entitlement.  If 
any action remains adverse to the Veteran, 
the RO must issue the Veteran and his 
representative a fully responsive 
Supplemental Statement of the Case, and give 
them an opportunity for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

